Name: Commission Regulation (EEC) No 2145/92 of 29 July 1992 redefining the destination zones for export refunds, export levies and certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31992R2145Commission Regulation (EEC) No 2145/92 of 29 July 1992 redefining the destination zones for export refunds, export levies and certain export licences for cereals and rice Official Journal L 214 , 30/07/1992 P. 0020 - 0022 Finnish special edition: Chapter 3 Volume 43 P. 0180 Swedish special edition: Chapter 3 Volume 43 P. 0180 COMMISSION REGULATION (EEC) No 2145/92 of 29 July 1992 redefining the destination zones for export refunds, export levies and certain export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 1124/77 (5), as last amended by Regulation (EEC) No 3049/89 (6) determined the destination zones to be used for the purpose of setting export refunds and levies on cereals and rice; Whereas political changes in the Eastern bloc, i.e. the break-up of the Soviet Union and Yugoslavia into independent countries, require an updating of the destination zones as set out in the Annex to Regulation (EEC) No 1124/77; whereas in that Annex the Soviet Union and Yugoslavia should be replaced by the countries formed out of them; whereas the opportunity should also be taken to regroup the countries of zones I, II, III and VIII; Whereas for clarity Regulation (EEC) No 1124/77 should be repealed and its provisions taken up in the present Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The destination zones to be used for the purpose of setting differentiated export refunds and levies on the products listed under (a), (b) and (c) in Article 1 of Regulation (EEC) No 2727/75 and under (a) and (b) in Article 1 of Regulation (EEC) No 1418/76 are delimited in the Annex to this Regulation. Regulation (EEC) No 1124/77 is hereby repealed. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 1. (3) OJ No L 166, 25. 6. 1976, p. 1. (4) OJ No L 73, 19. 3. 1992, p. 7. (5) OJ No L 134, 28. 5. 1977, p. 53. (6) OJ No L 292, 11. 10. 1989, p. 10. ANNEX Zone I (a) Morocco Algeria Tunisia (b) Malta Egypt Israel Lebanon Syria Cyprus Turkey Ex-Spanish Sahara (c) Libya Zone II (a) Poland Czech and Slovak Federal Republic Hungary (b) Estonia Latvia Lithuania (c) Norway Sweden Finland Faeroe Islands Iceland (d) Russia (North) Belarus Zone III (a) Bosnia-Herzegovina Croatia Slovenia Territory of the former Yugoslavia excluding Slovenia, Croatia and Bosnia-Herzegovina (b) Albania Romania Bulgaria (c) Russia (South) Armenia Georgia Azerbaijan Moldavia Ukraine Kazakhstan Kyrghyzstan Uzbekistan Tadjikistan Turkmenistan Zone IV (a) Mexico Countries and territories of Central America (except ACP countries) (b) Greater and Lesser Antilles and Bermuda (except ACP countries, Puerto Rico and OCT) (c) Countries and territories of South America (Atlantic Coast, other than OCT) (d) Countries and territories of South America (Pacific Coast) Zone V Republic of South Africa Zone VI Countries and territories of the Arabian Peninsula Jordan Iraq Iran Zone VII (a) Afghanistan Pakistan India (including Sikkim) Nepal Sri Lanka Bangladesh Myanmar Bhutan Islands of the Indian Ocean (except ACP countries and OCT) (b) Thailand Kampuchea Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Oceania (except OCT) Australia New Zealand Zone VIII (a) (ACP countries) Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Central African Republic Comoros (not including Mayotte) Congo Ivory Coast Djibouti Dominica Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea-Bissau Equatorial Guinea Guyana Haiti Jamaica Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali Mauritius Mauritania Mozambique Namibia Niger Nigeria Uganda Papua New Guinea Dominican Republic Rwanda St. Kittis-Nevis St. Vincent and the Grenadines St. Lucia Salomon Islands Western Samoa Sao TomÃ © and Principe Senegal Seychelles Sierra Leone Somalia Sudan Suriname Swaziland Tanzania Chad Togo Tonga Trinidad and Tobago Tuvalu Vanuatu Zaire Zambia Zimbabwe (b) (OCT) French Polynesia New Caledonia and dependencies Wallis and Futuna Islands Southern and Antarctic Territories Saint Pierre and Miquelon Mayotte Netherlands Antilles Aruba Greenland Anguilla Cayman Islands Falkland Islands South Sandwich Islands and dependencies Turks and Caicos Islands British Virgin Islands Montserrat Pitcairn St. Helena and dependencies British Antarctic Territory British Indian Ocean Territory